Citation Nr: 0019547	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-00 027	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of trench 
mouth, including missing teeth for purposes of establishing 
eligibility for outpatient dental care under 38 C.F.R. 
§ 17.191 (1999).

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for jungle rot of the 
right foot.

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for residuals of trench mouth, residuals of 
pneumonia, residuals of a head injury, jungle rot of the 
right foot, and headaches.  

The issue of entitlement to service connection for jungle rot 
of the right foot will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service medical records indicate that the veteran was 
treated for trench mouth.  

3.  A medical statement relates the veteran's loss of teeth 
to the trench mouth he experienced in service.   

4.  There is no medical evidence of record which shows that 
the veteran currently has chronic residuals from pneumonia or 
a head injury, or that he suffers from chronic headaches; the 
claims are not plausible under the law.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of trench 
mouth is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted well-grounded claims for 
service connection for residuals of pneumonia, residuals of a 
head injury, and headaches.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, upon enlistment 
examination in March 1942, the veteran had no clinical 
abnormalities.  It was noted that he was missing teeth 
numbers 16, 17, 28, and 30.  His teeth and gums were normal 
and he had no periapical disease.  Upon examination in June 
1943, it was noted that he was missing teeth numbers 11, 17, 
28, and 30.  Similar findings were noted upon examination in 
March 1945.  In a Report of Medical Examination, dated in May 
1946, it was noted that the veteran was missing teeth numbers 
17, 28, 30.  Similar findings were noted upon examination in 
July 1947.  

In May 1944, the veteran was seen in the dispensary for 
complaints of an onset of cough, chills, fever, and 
generalized aching, which began 24 hours prior.  His 
condition had progressively worsened.  Clinical evaluation 
revealed depression of breath sounds over the left middle 
lung field.  X-rays showed beginning consolidation in the 
left middle lung field.  The assessment was bronchopneumonia.  
He was transferred to a naval hospital for further 
evaluation.  
Physical evaluation upon admission to the hospital revealed 
scattered fine and medium moist rales over both bases on the 
lungs posteriorly, and over the right base anteriorly.  
Percussion resonance was impaired over the right base antero-
laterally.  There was no chest deformity present.  
Examination of the head and neck was normal except for some 
mild congestion of the pharynx.  A chest x-ray showed a 
slight enlargement of the hilus density, particularly on the 
left side.  The bronchiovascular markings in both lung fields 
were slightly exaggerated.  There was no pneumonia present, 
and no free fluid.  The diagnosis was acute catarrhal fever 
of unknown etiology.  A re-examination of the chest 10 days 
later showed a rather heavy enlargement of the hilus density 
on the left, with a diffuse mottled infiltration in the left 
lower lobe just below the left hilus.  There was no definite 
consolidation.  The impression was pneumonitis.  The 
remainder of the lung fields was essentially negative.  One 
week later, a chest x-ray showed continued improvement in the 
pathology reported lateral to the left hilus.  Some 
peribronchial infiltration remained but there was no 
parenchymal involvement.  He was discharged to duty.  

In July 1944, the veteran was seen in the dispensary for 
complaints of a cough, headaches, and general malaise.  He 
had been ill for the past three days, and it began with a 
sore throat.  He also had diarrhea.  Physical examination 
revealed that his throat was moderately red and congested.  
There was no dullness or flatness indicated in the chest.  
Harsh breathing in the posterior chest was noted, with some 
prolongation of expiration.  He was transferred to the naval 
hospital.  

Upon admission to the hospital, physical examination revealed 
that the veteran's anterior nodes were moderately enlarged.  
His nose was watery, and his mouth and pharynx were red.  His 
lungs were clear.  Neurological systems were intact.  He was 
treated and his condition improved.  The diagnosis was acute 
catarrhal fever.  He was discharged to duty.  

In a Report of Physical Examination, dated in March 1946, it 
was noted that the veteran's chest X-ray was negative.  No 
other clinical abnormalities were indicated.  

In May 1946, the veteran was seen for complaints of a lesion 
on his tongue which he noticed the previous week.  Clinical 
evaluation revealed small, whitish ulcerations on the corner 
of the mouth, on the under surface of the tip of the tongue, 
and on the posterior pharynx.  Vincent's angina was 
diagnosed.  He was treated with penicillin and aspergum.  
Four days later, his throat was reported to be greatly 
improved.  There was still some lymphoid hypertrophy.  
Treatment was continued.  Upon separation examination later 
that month, no defects or clinical abnormalities were 
reported.  

The veteran was transferred to the U.S. Marine Corps Reserves 
and was placed on inactive status.  Upon quadrennial 
examinations in July 1947, December 1950, February 1951, and 
May 1961, no significant clinical abnormalities were 
reported.  It was noted that his lumbar spine was mildly 
curved.  In May 1961, it was noted that he was "dentally 
qualified."  Various teeth numbers were again reported to be 
missing.  

In May 1998, the veteran filed a claim for service connection 
for residuals of trench mouth, residuals of pneumonia, 
residuals of a head injury, jungle rot of the right foot, and 
headaches.  In a June 1998 letter, the RO requested that he 
submit medical evidence showing treatment for the claimed 
disabilities since his discharge from service.  No evidence 
was received, and the veteran's claims were denied by the RO 
in a July 1998 rating decision.  

In his November 1998 Notice of Disagreement, the veteran 
reported that he was treated for all his claimed disabilities 
in service, and that his service medical records should 
reflect this.  He also noted that he was currently receiving 
treatment for jungle rot of the right foot at the Charleston, 
South Carolina, VA Medical Center (VAMC).  

In a March 1999 statement, Robert J. Farrar, D.M.D., related 
that the veteran gave a history of having trench mouth in 
service.  Dr. Farrar noted that trench mouth was periodontal 
disease.  He opined that the veteran could have lost the 
teeth that he was missing (numbers 14, 19, 20, 21, 28, and 
29), as a result of periodontal disease.  

At a personal hearing before a hearing officer at the RO in 
March 1999, the veteran testified that he was stationed on 
the island of Guam in 1945, and a naval doctor removed a 
"pellet" from his head.  He recalled an explosion in which 
debris was scattered around.  He surmised that he may have 
been injured at that time.  He reported that he presently had 
a hole in his head from the pellet.  He also experienced 
headaches as a result.  He took Tylenol for the condition.  
He did not seek any treatment post-service.  He also recalled 
that he contracted trench mouth while he was stationed in 
Brooklyn, New York.  He has continued to have problems with 
his gums and teeth.  He had no current treatment for his 
pneumonia, and experienced no chronic symptoms of which he 
was aware.  He was being treated at the VA Hospital in 
Columbia, South Carolina for jungle rot of the feet.  The 
right foot was worse than the left.  A foot cream was 
prescribed for the condition.  

In his substantive appeal, filed in December 1998, the 
veteran again noted that he was receiving treatment for 
jungle rot of the feet at the Dorn VA Hospital.  He also 
requested that he be scheduled for a hearing before a Member 
of the Board.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board in Washington, D.C., in June 
2000.  He failed to report.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claims must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A.  Residuals of Trench Mouth

Based upon a review of the evidence, the Board finds, on a 
preliminary basis, that the veteran's claim for service 
connection for residuals of trench mouth is plausible.  The 
record indicates that he was treated for trench mouth in 
service.  A medical statement from the veteran's dentist 
indicated that the veteran may have lost some of his teeth as 
a result of the trench mouth he experienced in service.  The 
Board notes that, the veteran's service medical records show 
that some of the teeth to which the dentist referred in his 
letter were shown to be missing upon his enlistment 
examination in March 1942.  However, other teeth were also 
mentioned by the dentist.  Accordingly, the Board finds that 
the veteran has submitted a well-grounded claim for service 
connection for residuals of trench mouth.  See Caluza, supra.  

B.  Residuals of Pneumonia, Residuals of a Head Injury, and 
Headaches 

As the United States Court of Appeals for Veterans Claims 
noted, "in the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The veteran has not presented any 
current medical evidence showing the presence of chronic 
residuals from pneumonia, or a head injury.  He has also not 
presented any current medical evidence that he suffers from 
chronic headaches.  In fact, he testified that has not 
received any treatment for these conditions post-service.  As 
such, the Board concludes that he has not met his initial 
burden of presenting evidence of well-grounded claims for 
service connection for those disabilities, as imposed by 
38 U.S.C.A. § 5107(a).  Accordingly, the claims must be 
denied.  We have carefully considered the contentions of the 
veteran and, to the extent that he is offering his own 
medical diagnoses, we note that the record does not indicate 
that he has any professional medical expertise.  See King, 
supra.  Therefore, his statements regarding his current 
disabilities are insufficient to well ground his claims.  See 
Voerth, Espiritu, Grottveit, supra.  


ORDER

To the extent that the claim for service connection for 
residuals of trench mouth is well grounded, the appeal is 
granted, subject to the remand directions of the Board.  


Entitlement to service connection for residuals of pneumonia, 
residuals of a head injury, and headaches is denied.  


REMAND

The veteran has testified, and reported in writing, that he 
has recently received treatment for jungle rot of the feet at 
a VA facility.  However, the RO has not made any attempt to 
obtain these records and associate them with the veteran's 
claims folder.  The Board notes that, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the pendency of that claim, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the RO should 
attempt to obtain these treatment records because they might 
contain medical findings and other conclusions that might be 
determinative in the disposition of this claim.  

In addition, as discussed above, the Board has found the 
veteran's claim for service connection for residuals of 
trench mouth for treatment purposes is well grounded.  In 
reviewing the record, the Board has also determined that the 
evidentiary development outlined below is necessary before a 
final decision may be issued.  With regard to this issue, the 
RO's attention is directed to the regulation which provides 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea) 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 3.381(a) (1999), effective in 
February 1994.  The RO's attention is also directed to 
38 C.F.R. Part 4, Diagnostic Code 9913 pertaining to loss of 
teeth which cannot be restored by suitable prosthesis.  The 
note accompanying this rating provides that it does not apply 
to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including dentists, who have treated the 
veteran for jungle rot of the right foot and 
residuals from trench mouth, since his 
discharge from service.  After securing the 
necessary release(s), the RO should request 
the records which are not already contained in 
the claims folder, including those from Robert 
J. Farrar, D.M.D.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records from 
the Dorn VA Hospital, the Columbia VA 
Hospital, and/or the Charleston VAMC.  Once 
obtained, all records must be associated with 
the claims folder.  If any of the records tend 
to well-ground the veteran's claim, the RO 
should undertake any additional necessary 
development, including scheduling the veteran 
for an appropriate examination and obtaining 
an opinion.  

3.  The veteran should be advised that he may 
submit a follow-up statement from Dr. Farrar 
to provide clarification and/or an explanation 
of the rationale for the opinion he has 
expressed in support of the veteran's claim.  

4.  After the above records have been 
associated with the claims folder, the veteran 
should be afforded a VA dental examination.  
Before evaluating the veteran, the examiner 
should review the claims folder, including the 
service medical records, which should be 
provided to him/her prior to the examination.  
After the examination (which should include x-
rays or any other tests deemed indicated by 
the examiner) and a review of the record, the 
examiner should provide written responses, to 
the extent feasible, to the following 
questions:  

(a)  Is it at least as likely as not that the 
veteran has any chronic residual disability as 
a result of the trench mouth he experienced in 
service or is it at least as likely as not 
that his complaints are attributable to an 
intervening cause?  

(b)  Please list all current manifestations or 
residuals, including the loss of any teeth 
(note each affected tooth as well as any 
disease of the periodontal tissues separately) 
which may be attributed to the trench mouth 
the veteran contracted in service.  (Due 
consideration should be given to the findings 
in the service medical records which reported 
some teeth to be missing prior to the 
veteran's entrance to active duty).  If 
feasible, the date of extraction of any 
affected tooth should be noted.  The 
examination report should reflect review of 
all pertinent material in the claims folder 
and include a complete rationale for all 
opinions expressed.  It is imperative that the 
examiner preface his/her answer with any 
underlined phrase indicating the VA's standard 
of proof.

5.  When the above development has been 
completed, the issues of entitlement to 
service connection for residuals of trench 
mouth for purposes of eligibility for 
outpatient dental treatment as provided in 
38 C.F.R. § 17.161 (1999) and jungle rot of 
the right foot should be readjudicated by the 
RO.  If either of the determinations remains 
adverse to the veteran, he and his 
representative should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


